DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Current examination
	Claims 1, 3, 4, 6-10, 12-18, 21 and 22 are currently pending. 
	The previous objections, 112 rejections, and 103 rejections are overcome with the amendment and through the interview with applicant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 14-16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrand (US 1,469,042). 
Hellstrand teaches a process for recovering copper in a flotation process. Hellstrand teaches grinding an ore where the ore is treated with a polysulfide of sodium (page 1, lines 77-80; page 2, lines 20-26). Hellstrand teaches that sodium polysulfide can be used as a substitute for sodium sulfide and that the sodium sulfide compound can be introduced in the grinding mill (page 2, lines 88-94). Therefore, use of sodium polysulfide is an obvious variation disclosed in the art. The grinding is a wet grinding process so the copper will be dissolved and then precipitated as a copper sulfide in order to form the pulp 
	Regarding claim 4, Hellstrand does not teach adjusting the pH at the grinding stage. 
	Regarding claim 10, Hellstrand teaches that the polysulfide compound can be added at the time of flotation (page 2, lines 88-95). 
	Regarding claims 14-16 and 18, Hellstrand teaches sodium polysulfide during the grinding step. Hellstrand teaches that additional metals can be present at the time of sodium polysulfide addition. Hellstrand teaches that pyrite is not produced and that the copper recovery is selective according to the tables in example 4. 

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrand (US 1,469,042), as above, further in view of Kelebek et al. [USPN 5,795,466].
Hellstrand discloses addition of sulfide ions during the wet grinding stage. Hellstrand does not disclose the dose of sulfidizing agent is such that the pulp will achieve an electrochemical potential of -50 mV to -250 mV.
Kelebek teaches a process for selective flotation of sulphide minerals containing nonferrous metal values, including copper [column 3, lines 30-35] and teaches a process for concentrating sulphide minerals containing non-ferrous metal values including grinding the sulphide minerals into a pulp to produce a REDOX potential (i.e., electrochemical potential) within a range of -150 to -250 mV [column 4, lines 12-21]. 
Hellstrand and Kelebek are analogous art drawn to processing of sulphide minerals. In light of the motivation of selective flotation of sulphide minerals, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the addition of sulfide ions during the wet grinding stage as disclosed by Hellstrand by grinding the sulphide minerals to produce a REDOX potential (i.e., .    

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrand (US 1,469,042) as applied to claim 1 above, and further in view of Rule [USPN 4,214,983].
Hellstrand does not disclose a process characterized in that the pH is adjusted with lime or another modifying agent to a pH of 6.0 to 8.0 or more preferably to 6.5 to 7.5 during the grinding stage, to neutralize the generation of acid caused by the precipitation reaction.
With respect to the difference, Rule teaches recovery of copper from copper oxide mineral [title]; teaches the ore is comminuted in a grinding mill and the pH of the aqueous slurry is maintained within a range of from about 6 to 10 [column 3, line 4 and lines 18-20] and further teaches the pH of the slurry is adjusted with a base (i.e., lime or another modifying agent) [column 4, line 15].  
Hellstrand and Rule are analogous art as they are drawn to recovery of metals from minerals.
In light of the motivation of recovery of copper from copper oxide mineral, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify use of lime during the grinding stage as disclosed by Hellstrand by maintaining pH of the aqueous slurry within a range of from about 6 to 10 by adjusting with a base (i.e., lime or another modifying agent) as taught by Rule and thereby arriving at the claimed invention.  
Given that the process used in Rule, wherein the ore is comminuted in a grinding mill and the pH of the aqueous slurry is maintained within a range of from about 6 to 10 [column 3, line 3 and lines 18-20] is substantially identical to the presently claimed process, it is clear that the comminuting the ore in a grinding mill and maintaining the pH of the aqueous slurry within a range of from about 6 to 10 by using a base as taught by Rule would be capable of neutralizing the generation of acid caused by the precipitation reaction, as presently claimed. Where the claimed and prior art products are identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrand (US 1,469,042) in view Kelebek as applied to claim 6, further in view of Sumner [USPN 3,743,705].
Hellstrand does not discloses a sulfidizing agent wherein the sulfidizing agent is added at a dose close to, including “slightly below”, the stoichiometric rate of dissolved metal, or is added at a rate slightly above the stoichiometric rate of dissolved metal, as presently claimed.
With respect to the difference, Sumner teaches a process for recovering copper values [title], including from metal bearing ores [column 1, line 30] wherein the process involves the reaction of soluble metal in solution with hydrogen sulfide (i.e., given that any reaction is defined according to stoichiometry, the hydrogen sulfide is added at a dose close to, slightly below or slightly above the stoichiometric rate of dissolved metal) [abstract] to form solid metal sulfide crystals that can readily be recovered by thickening and filtration procedures [abstract].
Hellstrand and Sumner are analogous art as they are drawn to recovery of copper. 
In light of the motivation of reaction of soluble metal in solution with hydrogen sulfide, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sulfide ion amount required for flotation of an ore as disclosed by Hellstrand by using reaction of soluble metal in solution with hydrogen sulfide to form solid metal sulfide crystals as taught by Sumner and thereby arriving at the claimed invention.   
Although there are no disclosures on the sulfidizing agent dose or rate as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of the sulfidizing agent dose of the sulfide ions and the rate of adding the sulfide ions, including over the amounts dose and the rate as presently claimed, in order to form solid metal sulfide crystals.   


Claim 12 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Hellstrand (US 1,469,042) as above, further in view of Simmons [US 2014/0197076].
Hellstrand does not disclose the process characterized in that copper minerals containing brocantite, chalcanthite and atacamite ore similar species are processed.
With respect to the difference Simmons teaches processing suitable for a copper rich ores but not limited to brocantite, chalcanthite and atacamite [para 0118] and discloses extracting targeted metallic minerals from ores [para 0013].
Hellstrand and Simmons are analogous art drawn to processing of ores. 
In light of the motivation of extracting targeted metallic minerals, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ore disclosed by Hellstrand by including processing of brocantite, chalcanthite and atacamite ores as taught by Simmons and thereby arriving at the claimed invention.   

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrand (US 1,469,042) as above, further in view of  Rajic et al. [US 2005/0150330], further in view of Regenspurg et al. [Geotherm Energy (2017) 5:11), further in view of Peterson et al. (US 3,421, 850). 
Hellstrand discloses wet-grinding stage conducted in using conventional equipment.
Hellstrand does not disclose that through the addition of a sulfidizing agent, a reduction in grinding steel consumption is obtained.
With respect to the difference, Rajic expressly teaches that the ball wear in wet grinding of non-ferrous metal ores is the consequence of the corrosion processes and discloses the ball wear due to corrosion is many times higher than that due to abrasion [para 0003],  and teaches an inhibitor of the corrosion of the equipment and grinding bodies made of steel and iron, which are used in the phases of grinding, flotation, and other phases providing the obtaining of the concentrate of the desired metal for further metallurgical processing [para 0024].  
Hellstrand and Rajic are analogous art drawn to grinding ores.  
In light of the motivation of achieving a reduction ball wear, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the addition of sulfide ions during the wet grinding stage as disclosed by Helsltrand by adding an inhibitor of the corrosion as taught by Rajic and thereby arriving at the claimed invention. 
Hellstrand in view of Rajic does not disclose a sulfiding agent as a corrosion inhibitor. 
Regenspurg expressly teaches copper precipitates as a product of an electrochemical corrosion reaction between dissolved copper and iron of the carbon steel [abstract, line 4-5].  Peterson discloses extracting and recovering the copper values from ores [column 1, line 33-34 ], recovering copper sulfide from an aqueous solution containing copper [column 1, line 14-15] and employing hydrogen sulfide as a 
Regenspurg, Peterson and Hellstrand in view of Rajic are analogous art drawn to copper precipitates. 
In light of the motivation of achieving a reduction in corrosion, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the addition of sulfide ions during the wet grinding stage wherein ball wear due to corrosion occurs as disclosed by Hellstrand in view of Rajic by adding H2S as taught by Peterson so as to precipitate soluble copper and therefore reduce the electrochemical corrosion of steel as taught by Regenspurg and thereby arriving at the claimed invention. The use of H2S is a result effective variable for reduction in grinding steel consumption.  In re KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732